DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 21 January 2021.
2.  Claims 1-21 are pending in the application.
3.  Claims 1-21 have been allowed.
Allowable Subject Matter
4.  Claims 1-21 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the current application is Dolph et al US 2014/0325616 A1 (hereinafter Dolph), Adams U.S. Patent No. 9,363,232 B1 and Pohl et al US 2019/0228148 A1 (hereinafter Pohl).  Dolph is directed towards immediately upon identifying a potential breach to a file system, a read-only snapshot of one or more file sets of data stored on a storage volume of the a file system is created, and one or more file system protection commands are invoked that restrict access to the snapshot of the file set [abstract].  Adams is directed towards using a session identifier that may include information that identifies a session between a user device and a server device [column 1, lines 6-9].  Yavo is directed towards protecting data stored in at least one file from being overwritten by malicious code [abstract].  Adams teaches assigning a session identifier to a remote session initiated with the file server (i.e. establishing a session ID between a server and a user device) [column 2, lines 51-67].  Adams teaches monitoring operations on the file server associated with the session identifier (i.e. by using the security device) [column 2, lines 51-67].  Adams teaches determining whether the operations comprise any operations that are suspicious according to a policy (i.e. determining whether the session has been compromised [column 10, lines 24-32]. Dolph teaches creating a volume-level snapshot of files on the file server when the operations on the file server comprise any operations that are deemed suspicious (i.e. taking a snapshot of a storage volume for a potential or suspected breach to a file system [0021].  Pohl teaches protection against unauthorized filed encryption in a file system using entropy [abstract].  
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
5.  The following references have been considered pertinent prior art by the examiner:
A.  Metzler et al US 2015/0086013 A1 directed to reversible systems and methods for fast, secure and efficient transmission, storage and protection of digital multimedia [abstract].
B.  Dondeti US 2006/0062384 A1 directed to a method and apparatus for generating large numbers of encryption keys for sue on a communication network [0002].
C.  Soliman US 2004/0179682 A1 directed to a dynamic computer system security method and system using dynamic encryption and full synchronization between system nodes [abstract].
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492